DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Harbeck on May 27, 2022.
The application has been amended as follows:
CLAIMS
Claim 11, line 7: 	“primary bellows and at least one secondary bellows configured to operate in a sequentially-timed manner with one another

Claim 14, line 2: 	“arranged rearwardly of the first boundary control inlet and aligned, in a chord-wise

Claim 15, line 5: 	“a front-aft direction of the wing
	
Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Barrett et al. (US 2002/0195526 A1) discloses an aircraft wing with a system for optimizing boundary layer control (abstract), comprising: an enclosing structure (10) having a leading edge (12), a trailing edge (14), a first wing portion extending between the leading edge and the trailing edge, and a second wing portion extending between the leading edge and the trailing edge and disposed opposite the first wing portion (fig. 1); an inner cavity defined within the enclosing structure (fig. 1); at least one bellows assembly (30-34) disposed in the inner cavity and including at least one primary bellows and at least one secondary bellows configured to operate in a sequentially-timed manner with one another (fig. 1); a first boundary control inlet defined in the first wing portion and in communication with the void (42, 44); and a wake-immersed propulsion exhaust duct disposed proximate the trailing edge and in communication with the void (46).
However, the prior art does not teach the combined limitations of the claim invention, specifically, wherein the at least one bellows assembly is spaced apart from inner surfaces of the leading edge, the trailing edge, the first wing portion, and the second wing portion so as to define a void between the at least one bellows assembly and the inner surfaces; a second boundary control inlet defined in the second wing portion and in communication with the void.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647